OFFICE      OF   THE   ATTORNEY        GENERAL        OF TEXAS,
                                            AUSTIN
QROVER    SELLERS                      .~
Atrwmar    GENERAL



Honorable ban Gauldln
Criminal Blstriot AttOrnsy
Criminal Courts Building
Dallas Z, Texas
Attentionr           Er. An&lo   Piranlo
Dear Slrr




                                                                     g 8888on an



                                                              y'a:llll+tor niore.
                                                     n&i end eeinba are por-
                                                     ia aeasona but fn'tha
                                                     td   aet~out   khathei     or

                                               shing eeaeoim         aa, provided




            Arter a oaraful aonsidaratlo~   of tha above request we
.have ooncluded that roar f bat question is snewered by Sections
 3 and 5 of Senate Bill; Ho. 93, Aots of the 49th Legislature,      ap-
 pearing as Artlola  927e in the April,   1945, Curnulatlve Fa::phlet
of Vernon's Annotated Texas Statutes Service;     Section 3 reading
08 iollows:
                                                                          853




Honorable     Dean Ceuidin - page 2


            “SSO. 3.    It shall be unlawful for any person
     in any one day to oatoh and retain,         or to place on
         i        devfke or oontalner for holding same while
     $ ii %ihing,       any fish that is taken from the publio
     fresh waters OS this state in exoess of the following
     llmltsr    large-mouth blaok bass, smsll-mouth blaok
     bass, spotted bass, or any sob-speoles          of the same,
     singly or In the 6        OgatO, fiftWA     (15) Of whloh
     not more than ten F10) shali be of greater length
     then eleven (11) lnohes; white bass, twenty-five            (25) ;
     blue oatfish,     ohannel oatfish    and yellow oatfish
     single or in the aggregate,       twenty-five    (26) J orapple
     or white peroh, twenty-five       (26).”    (Emphasis added)
            It shall be noted that previous to the passage of
Senate Bill No. 93, the law provided under Artiole   952f-1 of
Vernon’s Annotated Penal Code for a maximum possession    limit
at any time in Dallas County; s&id provialon   read, in part,
as foliows:
           v* * *, it shall b,e unlawrul  for any one person
     to have In his or her possession    at any t%me more than
     thirty (30) bass, thirty (3C) orap le or white peroh,
     seventy (70) bream, or seventy (70 7 goggle eyed peroh,
     oaught or taken from the fresh water     rivers, lakes,
     ponds or lagoons OS this state, * * S.n
            SeOtiOA   5 or Senate Bill   No. 9?5 repealed    the above
quoted   artioie   and reads, in part,   as follows:
            “sec. 6. All laws or parts of laws, local,
     pneral     or speolal  insofar as they provide a
     oiosaa season or p&ioa of time when it Is unlaw-
     ful to take, or oatch fish or to 1168 artifioial
     lures,    or Insofar as they provide a siae limit,
     possession    limit or daily aatah limit    or otherwise
     oonfli    t with any provision   of GX&t       shall be
     and ari hereby repealed;      * * *.* (Emphaiis ours)
              Thus it is seen that the above quoted aeatlon OS
Senate Dill     MO. 93 repeals all laws or parts of laws, local,
                                                                 854




  Honorable    Dean Gauldin - page 3


  ;ennyl  or special,  Insofar as they provide for a possess   ion
           .
          Aoqordingly,  the emwer to your first    question is that
  under the present law AO person Is limited    in his possess iOA
  of flab to any meximum number of dey*a oatoh.
             IA enswer to your 80002a question, owe direot your
  attention  to the enolosed Opinion Ho. O-6541, paSSed   by this
  department b%y 9, 1945, rhloh we tmst satIsfeotorilp     answers
  your inquiry.

                                           Yours very truly
                                       ATTORIBYQENERALOF TSXAS




                                                      Asslst+t



                                                  Bob D. &ddox

’ BD%:zd
  Enal.